Exhibit 10.5

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “ Agreement ”), is entered into as of
July 17, 2008 (the “ Effective Date ”) by and between DON CARROLL, a resident of
the State of Texas (“ Executive ”), and Heeling Sports Limited, a Texas limited
partnership (“ Company ”, and together with Executive, the “ Parties ” and each
a “ Party ”).

 

WHEREAS , Company is engaged in the commercial enterprise of selling wheeled
footwear, other athletic footwear, and related products and services (the “
Business ”);

 

WHEREAS , Company recognizes that Executive’s substantial skills and expertise
will be useful to the Business and desires to provide for the employment of
Executive on the terms and conditions provided in this Agreement;

 

WHEREAS , Executive is willing to commit to serve Company in the capacity and on
the terms and conditions provided in this Agreement; and

 

WHEREAS , in order to effect the foregoing, Company and Executive wish to enter
into an employment agreement on the terms and conditions set forth below;

 

NOW, THEREFORE , in consideration of the premises and the mutual promises and
agreements contained herein, the Parties, intending to be legally bound, hereby
agree as follows:

 

1.                    Scope of Employment .

 

1.1          Employment .  Subject to the terms and conditions set forth herein,
Company agrees to employ Executive during the Employment Term (as defined
below), and Executive hereby commits to accept such employment as set forth in
Section 4.1 .  Executive will hold the office of “President and Chief Executive
Officer” (“ President and CEO ”) during the Employment Term, and will perform
the services described in Section 3 (the “ Services ”) as assigned to Executive
by the Board of Directors (the “ Board ”) of Heelys, Inc., a Delaware
corporation (“ Parent ”), its designee, the Chairman of the Board (“ COB ”), or
the COB’s designee.

 

1.2          Place of Performance .   Executive will perform the Services based
out of an office at Company headquarters (currently in Carrollton, Texas), but
Executive will be required to travel as reasonably required for performance of
the Services.

 

2.                    Representations, Warranties, Covenants, and
Acknowledgements .  Executive hereby represents, warrants, covenants, and
acknowledges to Company as follows:

 

2.1          No Conflict or Breach .   The execution, delivery, and performance
of this Agreement by Executive does not and will not conflict with, breach,
violate, or cause a default under any contract, agreement, instrument, order,
judgment, or decree by which Executive is bound.

 

1

--------------------------------------------------------------------------------


 

2.2          Disclosed Previous Agreements .   Prior to the Effective Date,
Executive has provided Company a true and correct copy of Executive’s employment
agreement(s) with previous employer(s), and, as of the Effective Date, Executive
has not violated any lawful obligations to any previous employer.  Executive
acknowledges Company’s instructions not to breach any such lawful obligations.

 

2.3          No Use of Previous Employer Information .   During the Employment
Term and thereafter, Executive will not use or disclose to Company, Parent,
affiliate, subsidiary, investor, owner, shareholder, franchisee, franchisor or
other related entity (each a “ Related Entity ”) of Company, or to any other
Person (as defined below), any confidential or proprietary information or trade
secrets of any of Executive’s previous employer(s) or any Related Entity of such
employer(s), and will not bring onto Company’s premises, or access, such
confidential or proprietary information or trade secrets, unless consented to in
writing by such employer(s) or Related Entity and then only with the prior
written authorization of Company.  For purposes of this Agreement, “ Person ”
means an individual, a partnership, a limited liability company, a corporation,
an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, and/or a governmental entity or any department,
agency, or political subdivision thereof.

 

2.4          Understands Agreement .   Executive acknowledges that Executive has
read this Agreement before signing it, has consulted and been advised by counsel
about it, and fully understands its purposes, terms, and provisions, which
Executive hereby expressly acknowledges to be reasonable in all respects.

 

2.5          Material Breach .   Executive acknowledges that any breach of
Section 2 (including subparts) by Executive will constitute a material breach of
this Agreement.

 

3.                    Duties and Responsibilities .

 

3.1          President and CEO .  During the Employment Term, Executive’s duties
and responsibilities will be those typically performed by a President and CEO of
a nationwide commercial enterprise in the Business, and otherwise as reasonably
and lawfully directed by the Board, its designee, by the COB or the COB’s
designee.  Company may adjust the duties and responsibilities of the Executive
notwithstanding the specific title set forth in Section 1.1 , based upon
Company’s needs from time to time.  Executive will devote substantially all of
Executive’s business time, energy, and skill to performing the Services and will
perform all obligations hereunder diligently, faithfully, and to the best of
Executive’s abilities, except during times of vacation, illness, incapacity, or
other approved leave.  Executive shall strictly adhere to and obey all
applicable policies and practices now in effect or subsequently promulgated or
revised governing the conduct of employees of Company.  In the event of conflict
or inconsistency between this Agreement and the employee policies and written
manuals of Company, the terms of this Agreement shall govern.  Company will
review Executive’s performance on an annual basis, through the COB or the COB’s
designee.

 

3.2          Board .  During the Employment Term, Executive shall serve, if
elected or appointed, as a director of Parent, as a director and officer of any
subsidiary or affiliate of Parent, and as a member of any committee of the Board
or any committee of the board of directors of

 

2

--------------------------------------------------------------------------------


 

any of Parent’s subsidiaries or affiliates.  If Executive is employed by Company
on January 1, 2009, Company shall cause Executive to be elected to the Board.

 

4.                    Employment Term; Termination .

 

4.1                Employment Term .  Subject to the terms and conditions of
this Agreement, Executive’s employment under this Agreement commences on the
Effective Date, and will continue through and until December 31, 2009 (the “
Employment Term ”), subject to prior termination pursuant to the provisions of
Section 4.2 .  The Employment Term will automatically renew for a period of one
(1) year (a “ Renewal Term ”) beginning on January 1, 2010, and thereafter on
each anniversary of such date, without the need for any action by either Party,
unless Executive’s employment is terminated in accordance with the provisions of
Section 4.2 .  For the purposes of this Agreement:  (a) the term “ Employment
Term ” includes any Renewal Term that has occurred or that is in effect, as
applicable according to the provisions of this Agreement; and (b) the last date
of Executive’s employment with Company is referred to herein as the “
Termination Date .”

 

4.2                Termination .

 

(a)           Death . This Agreement will automatically and immediately
terminate upon the death of Executive, and Executive (e.g., Executive’s heirs or
estate) will be entitled to limited Severance Benefits (as defined below).

 

(b)           Disability .  This Agreement may be terminated by either Party
upon written notice to the other in the event Executive becomes unavailable to
work due to a Disability (as defined in this Section).  As used herein, “
Disability ” means Executive’s becoming incapacitated by accident, sickness, or
other circumstances that, in the reasonable judgment of Company, renders or is
expected to render Executive mentally or physically incapable of performing the
essential duties and services required hereunder, where (i) such incapacity has
been determined to exist by the disability insurance carrier for Company, or
(ii) Company has determined, based on competent professional advice, that such
incapacity has continued or will continue for at least ninety (90) consecutive
calendar days, or 180 non-consecutive calendar days, within a calendar year.  If
Executive’s employment is terminated due to a Disability, Executive will not be
entitled to any Severance Benefits.  In conjunction with determining mental
and/or physical disability for purposes of this Agreement, the Executive hereby
consents to (x) any examinations that the Board or Compensation Committee of
Parent deems relevant to a determination of whether the Executive is mentally
and/or physically disabled, or are required by Company’s designated physician,
(y) furnish such medical information as may be reasonably requested, and
(z) waive any applicable privilege that may arise because of such examination.

 

(c)           Cause .  In addition to any other rights or remedies available to
Company during the Employment Term, in its sole discretion Company may terminate
Executive’s employment for Cause (as defined in this Section) effective
immediately upon delivery of written notice to Executive, and Executive will not
be entitled to any Severance Benefits.  As used herein, “ Cause ” means any of
the following:  (i) Company’s determination that Executive has materially
neglected, failed, or refused to render the Services or perform any other
material duties or obligations under this Agreement; (ii) Company’s
determination that

 

3

--------------------------------------------------------------------------------


 

Executive has otherwise materially violated any provision of this Agreement,
including, without limitation, violation of Company policies regarding drugs and
alcohol, discrimination, harassment, retaliation, honesty, confidentiality,
and/or other employee misconduct, whether now in effect or subsequently
promulgated or revised; (iii) Executive’s conviction for, or entry of a plea of
no contest with respect to, any felony, crime of moral turpitude, or other crime
that adversely affects or (in Company’s reasonable judgment) may adversely
affect Company, the ability of Executive to provide the Services, or any of the
other Company Parties (as defined below); (iv) any act or omission of Executive
involving fraud, theft, dishonesty, disloyalty, or illegality with respect to,
or that harms or embarrasses or (in Company’s reasonable judgment) may harm or
embarrass, Company or any of the other Company Parties; or (v) any act or
omission of Executive constituting the knowing or intentional violation of
applicable law with respect to, or that harms or embarrasses or (in Company’s
reasonable judgment) may harm or embarrass, Company or any of the other Company
Parties; provided, however , that with respect to clauses (i) and (ii) of this
Section, if such breach or violation is susceptible to cure, Company may not
terminate Executive’s employment for Cause unless Company provides Executive
with written notice specifying such breach or violation, in reasonable detail,
and Executive fails to cure or remedy such breach or violation within fifteen
(15) days after receipt of such notice; provided further , that the Board of
Company shall have the sole discretion to determine whether such a breach or
violation is subject to cure, and if so, whether the Executive successfully
effected a cure following notice.

 

(d)                Good Reason .  Executive may terminate employment with Good
Reason at any time upon notice to Company.  For the purpose of this Agreement, “
Good Reason ” means, in the absence of Executive’s consent:  (A) the material
breach by Company of any material compensation or material benefit obligation to
Executive under this Agreement; or (B) a material reduction in Executive’s Base
Salary within one (1) year following a Change of Control (as defined below); or
(C) a material diminution in Executive’s job duties within one (1) year
following a Change of Control, provided, however , that Good Reason shall only
exist if the Company fails to correct or cure the Good Reason condition within a
period of forty-five (45) days, after being provided with written notice
(describing the Good Reason condition in reasonable detail) by Executive within
thirty (30) days of the initial existence of the alleged Good Reason condition. 
Should it be determined by Company, by a court of competent jurisdiction, or by
a duly authorized arbitrator that Executive has resigned for Good Reason,
Executive will be entitled to the Severance Benefits provided in
Section 7.2(a) .

 

(i)                    Change of Control .  For the purpose of this Agreement, “
Change of Control ” means the occurrence of any of the following events: (w) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “ Exchange Act ”)), other than one or more
Permitted Holders (as defined below), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Parent representing twenty-five percent (25%) or more of the
combined voting power of the Parent’s then outstanding securities; (x) any
change or changes are made in the composition of the Parent’s Board of Directors
within a two-year period as a result of which less than a majority of the
directors are (1) persons who were directors at the beginning of that two-year
period or (2) persons who were elected or nominated for election as directors
with the affirmative vote or consent of at least a majority of the incumbent
directors at the time

 

4

--------------------------------------------------------------------------------


 

of that election or nomination, but not including any person whose election or
nomination was or is in connection with an actual or threatened proxy contest
regarding the election of the Parent’s directors; (y) the Parent is merged or
consolidated with another corporation or other entity (other than one or more
Permitted Holders or any entity controlled by one or more Permitted Holders)
and, as a result of the merger or consolidation, less than seventy-five percent
(75%) of the outstanding voting securities of the surviving or resulting
corporation or other entity, as the case may be, are “beneficially owned”
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, immediately after the merger or consolidation by persons who or
which beneficially owned the outstanding voting securities of the Parent
immediately before the merger or consolidation; or (z) the Parent transfers,
sells or otherwise disposes of all or substantially all of its assets to another
corporation or other entity which is not an affiliate of the Parent.  “
Permitted Holders ” means Capital Southwest Venture Corporation and its
affiliates and Roger R. Adams and his affiliates.

 

(e)                Discretionary .

 

(i)            By Executive Upon Notice .  Executive may terminate his
employment effective as of the end of the Employment Term, by providing Company
with a written notice of non-renewal at least ninety (90) days prior to the end
of the Employment Term, in which event Executive will not be entitled to any
Severance Benefits.  If such a notice of non-renewal is given, then employment
pursuant to this Agreement will continue until the end of the Employment Term;
provided, however , that upon receipt of such a notice, Company may instruct
Executive in writing to cease work pursuant to this Agreement, not to report to
Company’s offices, and/or not to attend any Company business functions, ceasing
Executive’s compensation and benefits pursuant to this Agreement as of the
effective date of such instructions, and creating an earlier Termination Date
than noticed by Executive, without otherwise affecting the denial of Severance
Benefits; provided further , that Executive will receive compensation and
benefits pursuant to this Agreement for two (2) weeks following the effective
date of such instructions.

 

(ii)           By Executive Without Notice .  Executive may terminate employment
at any time without Good Reason and without the formal notice and completion of
the Employment Term as provided in Section 4.2(e)(i) , in which event Executive
will not be entitled to any Severance Benefits.  In response to such a
termination by Executive, Company may instruct Executive to cease work pursuant
to this Agreement, not to report to Company’s offices, and/or not to attend any
Company business functions, ceasing Executive’s compensation and benefits
pursuant to this Agreement as of the effective date of such instructions, and
creating an earlier Termination Date than planned or noticed by Executive,
without otherwise affecting the denial of Severance Benefits.

 

(iii)          By Company Upon Notice .  Company may terminate Executive’s
employment effective as of the end of the Employment Term, by providing
Executive with a written notice of non-renewal at least ninety (90) days prior
to the end of the Employment Term, in which event Executive will not be entitled
to any Severance

 

5

--------------------------------------------------------------------------------


 

Benefits.  If such a notice of non-renewal is given, then employment pursuant to
this Agreement will continue until the end of the Employment Term, provided,
however , that upon or after delivery of such a notice, Company may instruct
Executive to cease work pursuant to this Agreement, not to report to Company’s
offices, and/or not to attend any Company business functions from the date of
the notice of such non-renewal through the end of the Employment Term, while
continuing to pay compensation and benefits to Executive pursuant to this
Agreement, without otherwise affecting the denial of Severance Benefits.

 

(iv)          By Company Without Notice .  Company may terminate Executive’s
employment at any time without Cause and without the notice and completion of
the Employment Term as required by Section 4.2(e)(ii) , in which event Executive
will be entitled to the Severance Benefits provided in Section 7.2(a) .

 

(f)                  Change of Control .  If Company terminates Executive’s
employment without Cause (with or without notice) within one (1) year following
a Change of Control, Executive will be entitled to the Severance Benefits
provided in Section 7.2(b) .  If Company effectuates such a termination upon
delivery of an advance written notice, Company may instruct Executive to cease
work pursuant to this Agreement, not to report to Company’s offices, and/or not
to attend any Company business functions from the date of such notice through
the through the end of the notice period, while continuing to pay Executive
compensation and benefits pursuant to this Agreement during the term of the
notice period, without otherwise affecting the Executive’s right to Severance
Benefits.

 

5.                    Salary, Bonus, and Business Expenses .

 

5.1          Base Salary .  During the Term, Company will pay Executive a base
salary at the rate of THREE HUNDRED THOUSAND DOLLARS AND NO/100 ($300,000.00)
per annum (the “ Base Salary ”), payable in regular installments in accordance
with Company’s general payroll practices and subject to all applicable
deductions and withholdings as allowed by law.  Executive’s Base Salary for any
partial year will be prorated based upon the number of days elapsed in such
year.  Executive’s pay may be changed by Company from time to time, as Company
deems appropriate in its sole discretion (but may not be decreased without
Executive’s consent), by way of an addendum or other documentation, without
otherwise affecting this Agreement (except as may be set forth in such addendum
or other documentation).  Notwithstanding any change in pay, the employment of
Executive will be construed as continuing under this Agreement, without the
necessity of Executive’s execution of any further instrument.

 

5.2          2008 Mid-Year Bonus .  If Executive remains continuously employed
pursuant to this Agreement through at least July 1, 2008, then Company will pay
Executive a one-time bonus of SIXTY-FIVE THOUSAND DOLLARS AND NO/100
($65,000.00) (the “ 2008 Mid-Year Bonus ”).  Payment of the 2008 Mid-Year Bonus
will be made in a single sum cash payment on or before July 31, 2008.

 

5.3          2008 Year-End Discretionary Bonus .   If Executive remains
continuously employed pursuant to this Agreement through at least December 31,
2008, then Executive will

 

6

--------------------------------------------------------------------------------


 

be eligible for a one-time discretionary bonus, at a level commensurate with the
responsibilities of the President and CEO position (the “ 2008 Year-End
Discretionary Bonus ”).  Executive acknowledges that the payment and amount of
the 2008 Year-End Discretionary Bonus will be discretionary, with sole
discretion resting with the Board or Compensation Committee of Parent.  Payment
of the 2008 Year-End Discretionary Bonus, if any, will be made in a single sum
cash payment between January 1 and March 15, 2009.

 

5.4          Annual Bonus .   During the Employment Term (beginning with the
2009 calendar year and thereafter), Executive will be eligible for an annual
incentive bonus consisting of up to fifty percent (50%) of annual Base Salary,
as determined by the Board or Compensation Committee of Parent in its sole
discretion (collectively, “ Annual Bonus ”).  The opportunity to earn an Annual
Bonus and the amount of any Annual Bonus will be determined in accordance with
criteria (“ Bonus Criteria ”) established by the Board or Compensation Committee
of Parent.  Executive acknowledges that application of the Bonus Criteria will
be discretionary, with discretion resting with the Board or Compensation
Committee of Parent.  Payment of the Annual Bonus, if any, will be made in a
single sum cash payment between January 1 and March 15 of the calendar year
following the calendar year in which the Annual Bonus is earned.  The amount
and/or basis for earning the Annual Bonus may be changed by Company from time to
time, as Company deems appropriate in its sole discretion, by way of an addendum
or other documentation, without otherwise affecting this Agreement (except as
may be set forth in such addendum or other documentation).  Notwithstanding any
such change in the Annual Bonus, the employment of Executive will be construed
as continuing under this Agreement, without the necessity of Executive’s
execution of any further instrument.

 

5.5          Business Expenses .   Subject to Executive’s compliance with all
applicable expense policies and procedures, Company will reimburse Executive for
all reasonable travel, lodging, long distance telephone, and other business
costs and expenses reasonably incurred by Executive to render Services pursuant
to this Agreement.  Notwithstanding the preceding sentence, or any provision in
the applicable expense reimbursement policy or procedure to the contrary, if an
expense reimbursement would constitute taxable income to Executive:  (a) the
amount of expenses eligible for reimbursement during any calendar year shall not
affect the amount of expenses eligible for reimbursement in any other calendar
year; (b) the reimbursement by Company of an eligible expense shall be made on
or before December 31 of the calendar year following the calendar year in which
the expense is incurred; and (c) the right to reimbursement for expenses shall
not be subject to liquidation or exchange for another benefit.

 

5.6          Tax Withholding; Offsets .  Company may deduct from any
compensation or other amount payable to Executive under this Agreement, social
security (FICA) taxes and all federal, state, municipal, or other such taxes or
governmental charges as may now be in effect or that may hereafter be enacted or
required.  Executive further authorizes Company to make deductions from
Executive’s compensation, including, without limitation, Executive’s final
paycheck, that are necessary for Company to recover for property damages or
property not returned by Executive, and/or to recover overpayments, improper
expenses, loans, and/or advances paid to Executive.

 

7

--------------------------------------------------------------------------------


 

6.                    Benefits .

 

6.1          Benefit Plans .  During the Employment Term, Executive will be
entitled to participate in all employee benefit plans and programs and to
receive all benefits for which similarly situated executives within Company
generally are eligible under any plan or program now in place or established
later by Company, on the same basis as such executives.  Executive’s benefits
may be changed by Company from time to time, as Company deems appropriate in its
sole discretion, without otherwise affecting this Agreement.  Nothing in this
Agreement will preclude Company from amending or terminating any of the benefit
plans or programs applicable to Executive as long as such amendment or
termination is applicable to all similarly situated employees.  Notwithstanding
any change in benefits, the employment of Executive will be construed as
continuing under this Agreement, without the necessity of Executive’s execution
of any further instrument.

 

6.2          Vacation .  While employed by Company, Executive will be entitled
to four (4) weeks of paid vacation per calendar year, to be accrued and taken in
accordance with Company’s normal vacation policy applicable to senior
executives.  Executive’s vacation term for any partial year will be prorated
based upon the number of days of Executive’s employment in such year. 
Accumulation and payment of vacation benefits, and loss of unused vacation time,
if any, shall be determined and governed in accordance with Company policy and
procedure.

 

6.3          Stock Options, Restricted Stock Award or Stock Appreciation Rights
.   On or before January 31, 2009, Company shall grant to Executive, as
determined in the sole discretion of the Board or the Compensation Committee of
Parent, pursuant to the terms of the Heelys, Inc. 2006 Stock Incentive Plan
(a) an option to purchase 100,000 shares of Parent’s common stock, at a purchase
price per share equal to 100% of the fair market value per share of common stock
on the date of such grant, such options shall vest and become exercisable in
four equal cumulative annual installments of one-fourth (1/4 th ) each on each
successive anniversary of the date of such grant, or (b) 100,000 restricted
shares of Parent’s common stock, and the restrictions relating thereto shall
lapse in four equal cumulative annual installments of one-fourth (1/4 th ) each
on each successive anniversary of the date of such grant, or (c) stock
appreciation rights equivalent to 100,000 shares of Parent’s common stock, which
will vest in four equal cumulative annual installments of one-fourth (1/4 th )
each on each successive anniversary of the date of such grant.

 

7.                    Rights On Termination .

 

7.1          Without Severance Benefits .   If Executive’s employment under this
Agreement is terminated by reason of Executive’s death or Disability pursuant to
Sections 4.2(a)  or 4.2(b) , by Company for Cause pursuant to Section 4.2(c) ,
by Executive without Good Reason pursuant to Sections 4.2(e)(i)  or 4.2(e)(ii) ,
or by Company for non-renewal pursuant to Section 4.2(e)(iii) , then all further
rights of Executive (or as applicable, of Executive’s heirs or estate) to
employment and/or compensation and benefits from Company under this Agreement
shall cease as of the Termination Date, except that Company will pay Executive
(or as applicable, Executive’s heirs or estate) the following:

 

8

--------------------------------------------------------------------------------


 

(a)           any amount of unpaid Base Salary earned by Executive through the
Termination Date, paid in the same manner and on the same date as would have
occurred if Executive’s employment under this Agreement had not ceased;

 

(b)           any amount of unpaid Annual Bonus or other bonus that Company in
its sole discretion may deem to be earned by Executive through the Termination
Date, paid in the same manner and on the same date as would have occurred if
Executive’s employment under this Agreement had not ceased; provided, however ,
that no Annual Bonus will be paid for any partial year of work (i.e. for any
year during which the Executive was not employed with Company throughout that
year, through and including the last day of the year);

 

(c)           all unpaid reimbursable expenses due to Executive under this
Agreement as of the Termination Date, subject to Executive’s compliance with
Company’s expense reimbursement policies, paid in accordance with the terms of
Company’s policies, practices, and procedures regarding reimbursable expenses,
and subject to the provisions in Section 5.5 as applicable to reimbursements of
expenses that constitute taxable income to Executive;

 

(d)           all unpaid benefits that have been earned by or vested in
Executive under, and subject to the terms of, the employee benefit plans,
insurance policies, or arrangements of Company in which Executive participated
through the Termination Date, paid in accordance with the terms of the employee
benefit plans, insurance policies, or arrangements under which such amounts are
due to Executive; and

 

(e)           an amount equal to all accrued and unused vacation pay, calculated
in accordance with Company’s vacation policies, practices, and procedures,
earned by Executive through the Termination Date, paid in accordance with the
terms of Company’s policies, practices, and procedures regarding vacation pay;
provided, however , that such payment will be made in a single sum cash payment
within sixty (60) days after the Termination Date.

 

7.2          With Severance Benefits .   Subject to the requirements of
Section 7.3 , if Executive’s employment under this Agreement is terminated by
reason of Executive’s death pursuant to Section 4.2(a) , by Executive for Good
Reason pursuant to Section 4.2(d)  within ninety (90) days of the initial
existence of the Good Reason condition, by Company without Cause pursuant to
Section 4.2(e)(iv) , or by Company without Cause following a Change of Control
pursuant to Section 4.2(f) , then all further rights of Executive (or as
applicable, of Executive’s heirs or estate) to employment and/or compensation
and benefits from Company under this Agreement shall cease as of the Termination
Date, except that Company will pay Executive (or as applicable, Executive’s
heirs or estate) the following severance benefits (“ Severance Benefits ”), as
applicable:

 

(a)           If Executive’s employment under this Agreement is terminated by
Executive for Good Reason pursuant to Section 4.2(d) , or by Company without
Cause pursuant to Section 4.2(e)(iv) , then Company will not pay any amounts
pursuant to Sections 7.2(b) or 7.2(c) , but will pay Executive (or as
applicable, Executive’s heirs or estate) the following severance benefits:

 

9

--------------------------------------------------------------------------------


 

(i)            all payments and compensation pursuant to Section 7.1 ;

 

(ii)           Executive’s Base Salary for a period of one (1) year, plus an
additional period equivalent to four (4) weeks for every year of Executive’s
employment with the Company in excess of five (5) years, including any years of
such employment prior to the Effective Date, prorated for partial years of such
employment (collectively referred to as the “ Severance Period ”), as severance
pay, capped at a total combined maximum of seventy-eight (78) weeks of Base
Salary severance, based upon Executive’s Base Salary as of the Termination Date,
and paid in equal installments in accordance with the normal payroll policies of
Company, less applicable taxes, commencing on the first regular payroll date of
Company following the Release Date (as defined below); provided, however , that
in the event Executive enters into business or accepts employment with another
employer following the Termination Date, the severance payments pursuant to this
Section shall be reduced to the difference (if any) between Executive’s Base
Salary as of the Termination Date and Executive’s base compensation with such
new business or employer, paid in equal installments during the remainder of the
Severance Period; and

 

(iii)          if Executive elects continuation coverage (with respect to
Executive’s coverage and/or any eligible dependent coverage) (“ COBRA
Continuation Coverage ”) under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“ COBRA ”) with respect to Company’s group health insurance plan,
Executive will be responsible for payment of the monthly cost of such COBRA
Continuation Coverage; provided, however , that commencing on the first regular
payroll date of Company following the Release Date, to the extent allowed by
applicable law, Company will reimburse Executive for the monthly premium cost
for all COBRA Continuation Coverage (including the premium cost for the period
between the Termination Date and the Release Date) net of all premium cost (if
any) Executive would have paid had Executive’s employment under this Agreement
continued through the Severance Period, within thirty (30) days of each payment
of such cost by the Executive, provided further , that such COBRA Continuation
Coverage reimbursement payments by Company shall terminate upon the earlier of:
(A) the expiration of the maximum period required under COBRA for COBRA
Continuation Coverage, (B) the completion of the Severance Period, or (C) the
date Executive becomes eligible for benefits coverage through a new business or
employer.

 

(b)                 If Executive’s employment under this Agreement is terminated
by Company without Cause following a Change of Control pursuant to
Section 4.2(f) , then Company will not pay any amounts pursuant to Sections
7.2(a) or 7.2(c) , but will pay Executive (or as applicable, Executive’s heirs
or estate) the following severance benefits:

 

(i)            all payments and compensation pursuant to Section 7.1 ;

 

(ii)           Executive’s Base Salary for a period of one (1) year plus a
period equivalent to one (1) month for every year of Executive’s service to
Company in excess of five (5) years as an employee and/or Director, including
any years of such service prior to the Effective Date, prorated for partial
years of such service, as severance

 

10

--------------------------------------------------------------------------------


 

pay, based upon Executive’s Base Salary as of the Termination Date, and paid in
equal installments in accordance with the normal payroll policies of Company,
less applicable taxes, commencing on the first regular payroll date of Company
following the Release Date; and

 

(iii)                if Executive elects COBRA Continuation Coverage (with
respect to Executive’s coverage and/or any eligible dependent coverage) with
respect to Company’s group health insurance plan, Executive will be responsible
for payment of the monthly cost of such COBRA Continuation Coverage; provided,
however , that commencing on the first regular payroll date of Company following
the Release Date, to the extent allowed by applicable law, Company will
reimburse Executive for the monthly premium cost for all COBRA Continuation
Coverage (including the premium cost for the period between the Termination Date
and the Release Date) for the maximum period required under COBRA for COBRA
Continuation Coverage, within five (5) days of each payment of such cost by the
Executive.

 

(c)                     If Executive’s employment under this Agreement is
terminated by reason of Executive’s death pursuant to Section 4.2(a) , then
Company will not pay any amounts pursuant to Sections 7.2(a) or 7.2(b) , but
will pay Executive (e.g., Executive’s heirs or estate) the following severance
benefits:

 

(i)                all payments and compensation pursuant to Section 7.1 ; and

 

(ii)                Executive’s Base Salary for a period equivalent to nine
(9) weeks, paid in installments in accordance with the normal payroll policies
of Company, less applicable taxes, commencing on the first regular payroll date
of Company following the Release Date (as defined below).

 

7.3          General Release Requirement .   As a condition precedent to
Executive’s entitlement to any Severance Benefits, Executive (or as applicable,
Executive’s heirs or estate) must execute and effectuate a general release
agreement (“ General Release Agreement ”) satisfactory to Company, within
forty-five (45) days of the Termination Date, that may include without
limitation, terms (as applicable) of (a) Executive’s (or as applicable,
Executive’s heirs’ or estate’s) general release of Company (with a broad
definition of claims released); (b) understanding of General Release Agreement;
(c) no Company admission of liability; (d) Executive revocation rights;
(e) confidentiality of General Release Agreement; (f) severance payments and
benefits contingent on Executive compliance with Sections 8 and 9 of this
Agreement; (g) return of Company property; and (h) liquidated damages in the
amount of ninety percent (90%) of Severance Benefits actually paid, in the event
of Executive’s breach of the terms of Sections 8 and/or 9 of this Agreement. 
For purposes of this Agreement, the “ Release Date ” shall be defined as the
date that is sixty (60) days from the Termination Date.

 

7.4          Section 409A: Separation From Service; Delay of Payments .  
Notwithstanding any provision to the contrary in this Agreement, no payment or
benefit shall be paid pursuant to Section 7 (including subparts) that would be
considered “deferred compensation” under Section 409A of the Internal Revenue
Code of 1986, as amended (the

 

11

--------------------------------------------------------------------------------


 

“ Code ”), or the Treasury regulations or other guidance issued thereunder (“
Section 409A ”) until Executive has incurred a “separation from service” (as
such term is defined under Section 409A).  Further, no payments contemplated by
Section 7.2 of this Agreement will be paid during the six-month period following
Executive’s Termination Date unless the Company determines that Executive is not
a “specified employee” (as that term is defined under Section 409A), or if the
Company determines that Executive is a “specified employee,” that paying such
amounts would not cause the Executive to incur an additional tax under
Section 409A.  The six-month delay described in the preceding sentence shall not
apply to the extent (a) the amount of such payment, or any portion thereof,
constitutes a “short-term deferral” within the meaning of Section 409A, and
(b) to the extent the amount of such payment does not constitute a “short-term
deferral,” the amount of such payment, or any portion thereof, does not exceed
two times the lesser of (i) the Executive’s annualized compensation based upon
the Executive’s annual rate of pay for services provided to the Company for the
taxable year of the Executive preceding the taxable year in which the
Termination Date occurs (adjusted for any increase during that year that was
expected to continue indefinitely had no separation from service occurred), or
(ii) the maximum amount of compensation that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
the Termination Date occurs.  If the payment of any amount under Section 7.2 is
delayed as a result of this Section, on the first regularly scheduled payroll
date following the end of the six-month delay period, the Company will pay the
Executive a single lump-sum amount in cash equal to the cumulative amounts that
would have otherwise been previously paid to Executive under this Agreement
during such six-month period, without interest.  Thereafter, payments will
resume in accordance with this Agreement.  The provisions of this Section shall
apply only to the minimum extent necessary, after application of Section 409A,
to avoid the Executive’s incurrence of any additional taxes or penalties under
Section 409A.   Notwithstanding anything to the contrary contained herein, the
Company shall not be responsible for, or have any obligation to reimburse or pay
(as damages or otherwise) any taxes or interest charges imposed on the Executive
pursuant to Section 409A.

 

7.5          Limitation on Payments .   If any Severance Benefits or any other
of the Total Severance Benefits (as defined in this Section) constitute
“parachute payments” within the meaning of Section 280G of the Code and would be
subject to the excise tax imposed by Section 4999 of the Code (the “ Excise Tax
”), then Executive’s payments and benefits under Section 7.2 of this Agreement
shall be either (i) paid in full, or (ii) paid as to such lesser extent which
would result in no portion of such payments or benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income and payroll taxes and the Excise Tax,
results in the receipt by Executive on an after-tax basis, of the greatest
amount of Total Severance Benefits, notwithstanding that all or some portion of
such benefits may be subject to the Excise Tax under Section 4999 of the Code,
and further notwithstanding the fact that the Severance Benefits may be reduced
to zero after the application of this Section.  For purposes of this Agreement,
“ Total Severance Benefits ” means the severance payments and benefits under
Section 7.2 of this Agreement and all other payments and benefits received or to
be received by Executive under this Agreement and all payments and benefits (if
any) to which Executive may be entitled under any plan, agreement or otherwise
upon or as the result of a Change of Control or the termination of his
employment with Company, or both.  This Section is not intended to prevent and
shall not result in the prevention of the acceleration and full vesting of any
outstanding stock option, restricted stock or stock appreciation right held by
Executive if any such acceleration is provided for under the terms of

 

12

--------------------------------------------------------------------------------


 

the award or grant agreement related to such stock option, restricted stock or
stock appreciation right.  Any determination required under this Section shall
be made in writing by Company’s independent public accountants (the “
Accountants ”), whose determination shall be conclusive and binding upon
Executive and Company for all purposes.  For purposes of making the calculations
required by this Section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 

7.6          Position Resignations .   Upon cessation or termination of
employment hereunder (unless Executive continues otherwise to be employed by
Company or one of its Related Entities), Executive will resign or will be deemed
to have resigned from any and all positions as an officer or director, or both,
of Company and each of its Related Entities, unless otherwise agreed by the
Parties.  If for any reason this Section is deemed to be insufficient to
effectuate such resignations, then Executive will, upon Company’s request,
execute any documents or instruments that Company may deem necessary or
desirable to effectuate such resignations.

 

8.                    Non-Disclosure, Non-Competition and Non-Solicitation
Covenants .

 

8.1                  Confidential Information .

 

(a)           Definition.   As used herein, “ Confidential Information ” means
any and all material, data, ideas, inventions, formulae, patterns, compilations,
programs, devices, methods, techniques, processes, know how, plans (marketing,
business, strategic, technical, or otherwise), arrangements, pricing, and/or
other information of, or relating to Company or any of its Related Entities, as
well as any of their Customers (collectively including Company, the “ Company
Parties ”), that is confidential, proprietary, and/or a trade secret (i) by its
nature, (ii) based on how it is treated or designated by any of the Company
Parties (including without limitation, designation in this Agreement),
(iii) such that its appropriation, use, or disclosure would have a material
adverse effect on the business or planned business of any of the Company
Parties, and/or (iv) as a matter of law.  All Confidential Information is the
property of the respective Company Parties, as applicable, the appropriation,
use, and/or disclosure of which is governed and restricted by this Agreement.

 

(b)           Exclusions.   Confidential Information does not include material,
data, and/or information:  (i) that any of the Company Parties has voluntarily
placed in the public domain; (ii) that has been lawfully and independently
developed and publicly disclosed by third parties; (iii) that constitutes the
general non-specialized knowledge and skills gained by Executive during the
Employment Term; or (iv) that otherwise enters the public domain through lawful
means; provided, however , that the unauthorized appropriation, use, or
disclosure of Confidential Information by Executive, directly or indirectly,
will not affect the protection and relief afforded by this Agreement regarding
such information.

 

13

--------------------------------------------------------------------------------


 

(c)            Examples.   Examples of Confidential Information include, without
limitation, the following information (including, without limitation,
compilations or collections of such information) relating or belonging to any of
the Company Parties:  (i) product and manufacturing information, such as
manufacturing processes; (ii) scientific and technical information, such as
research and development, tests and test results, formulas and formulations, and
studies and analysis; (iii) financial and cost information, such as operating
and production costs, costs of goods sold, costs of supplies and manufacturing
materials, non-public financial statements and reports, profit and loss
information, margin information, and financial performance information;
(iv) Customer related information, such as contracts, engagement and scope of
work letters, proposals and presentations, contacts, lists, identities, and
prospects, practices, plans, histories, requirements, and needs, price
information and formulae, and information concerning Customer products,
services, businesses, or equipment specifications;  (v) sales, marketing, and
price information, such as marketing and sales programs and related data, sales
and marketing strategies and plans, sales and marketing procedures and
processes, pricing methods, practices, and techniques, and pricing schedules and
lists; (vi) database, software, and other computer related information, such as
computer programs, data, compilations of information and records, software and
computer files, presentation software, and computer-stored or backed-up
information including, but not limited to, e-mails, databases, word processed
documents, spreadsheets, notes, schedules, task lists, images, and video;
(vii) employee related information, such as lists or directories identifying
employees, representatives and contractors, and information regarding the
competencies (knowledge, skill, abilities, and experience), compensation and
needs of employees, representatives, and contractors, and training methods;
(viii) business and operations related information, such as operating methods,
procedures, techniques, practices and processes, information about
acquisition(s), corporate or business opportunities, information about partners
and potential investors, strategies, projections and related documents,
contracts and licenses, and business records, files, equipment, notebooks,
documents, memoranda, reports, notes, sample books, correspondence, lists, and
other written and graphic business records; and (ix) Work Product (as defined
below).

 

(d)            Provision.   In consideration of Executive’s obligations and
promises in this Agreement, including without limitation Section 8.1(e) ,
Company promises to provide Executive access to Confidential Information as
reasonably necessary for the performance of the Services, during the Employment
Term.

 

(e)            Protection.   Both during and after the Employment Term,
Executive will not, in any manner, directly or indirectly:  (i) appropriate,
download, print, copy, remove, use, disclose, divulge, and/or communicate any
Confidential Information to any Person, including (without limitation) originals
or copies of any Confidential Information, in any media or format, except for
the benefit of the Company Parties within the course and scope of Executive’s
employment; or (ii) take or encourage any action which would circumvent,
interfere with, or otherwise diminish the value or benefit of Confidential
Information to any of the Company Parties.  Executive will use utmost diligence
to protect and safeguard the Confidential Information as prescribed in
Section 8.1 (including subparts).

 

14

--------------------------------------------------------------------------------


 

(f)                      Return and Review.

 

(i)             At Any Time .  All Confidential Information, and all other
information and property affecting or relating to the businesses of Company
and/or other Company Parties, within Executive’s possession, custody, or
control, regardless of form or format, will remain, at all times, the property
of the applicable Company Parties.  At any time Company may request, during or
after the Employment Term, Executive will deliver to Company all originals and
copies of Confidential Information, and all other information and property
affecting or relating to the business of any of the Company Parties, within
Executive’s possession, custody, or control, regardless of form or format.  Both
during and after the Employment Term, Company will have the right of reasonable
access to review, inspect, copy, and/or confiscate any Confidential Information,
and any other information and property affecting or relating to the business of
any of the Company Parties, which is within Executive’s possession, custody, or
control.

 

(ii)            Upon Termination .  Upon the Termination Date, Executive shall
not retain, and shall immediately return to Company, any and all originals and
copies of Confidential Information, and all other information and property
affecting or relating to the businesses of other Company Parties, within
Executive’s possession, custody, or control, regardless of form or format,
without the necessity of a prior Company request .

 

(iii)           Response to Third Party Requests .  Upon receipt of any formal
or informal request, by legal process or otherwise, seeking Executive’s direct
or indirect disclosure or production of any Confidential Information to any
Person, Executive will promptly and timely notify Company and provide a
description and, if applicable, deliver a copy of such request to Company. 
Executive irrevocably nominates and appoints Company as Executive’s true and
lawful attorney-in-fact, to act in Executive’s name, place, and stead to perform
any act that Executive might perform to defend and protect against any
disclosure or production of Confidential Information.

 

8.2                   Work Product/Intellectual Property .

 

(a)            Definition.   As used in this Agreement, the term “ Work Product
” means all patents and patent applications, all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
creative works, discoveries, software, computer programs, modifications,
enhancements, know-how, formulations, concepts and ideas, all similar or related
information (in each case whether patentable or not), all copyrights and
copyrightable works, all trade secrets, confidential information, and all other
intellectual property and intellectual property rights, that are written,
conceived, reduced to practice, developed, and/or made by Executive, either
alone or with others in the course of Executive’s employment with or other
services to Company (including employment or services prior to the Effective
Date).

 

(b)            Assignment.   Subject to the terms of Section 8.2(d) , Executive
hereby assigns to Company all right, title, and interest to all Work Product
that (i) relates to any of the Company Parties’ actual or anticipated Business,
research and development, or existing or future products or services, or (ii) is
conceived, reduced to practice, developed, or made using

 

15

--------------------------------------------------------------------------------


 

any equipment, supplies, facilities, assets, information, or resources of any of
the Company Parties (including, without limitation, any intellectual property
rights).

 

(c)            Disclosure.  Subject to the terms of Section 8.2(d) , Executive
will promptly disclose all Work Product to Company and perform all actions
reasonably requested by Company (whether during or after the Employment Term) to
establish and confirm the ownership and proprietary interest of any of the
Company Parties, as applicable, in any Work Product (including, without
limitation, the execution of assignments, consents, powers of attorney,
applications, and other instruments).  Executive will not file any patent or
copyright applications related to any Work Product except with the written
consent of Company.

 

(d)            Exclusions.  Except for any matter(s) listed in the following
table, there is no Work Product in existence that Executive claims to be
excluded from this Agreement, whether from prior employment with or service to
Company, or otherwise.

 

DATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

8.3                    Restrictive Covenants .   The restrictive covenants
stated in this Section 8.3 (including subparts) are independent of and severable
from one another.

 

(a)            Non-Competition During Employment.   During the Employment Term,
Executive will not, in any Capacity (as defined below), directly or indirectly,
on Executive’s own behalf or on behalf of any other Person, (i) engage in any
activity, business, or employment which may detract from Executive’s full
performance of the Services or the duties hereunder, or which compete in any
manner with Company, or (ii) render any services of a business, commercial, or
professional nature, to any other Person, without the prior written consent of
the Board or CEO of Company.

 

(b)            Non-Competition Post-Employment.   During Restricted Period A (as
defined below), Executive will not directly or indirectly, in any Capacity, on
Executive’s own behalf or on behalf of any other Person, engage in Restricted
Activities (as defined below) for a Competing Business (as defined below) within
the Geographic Area (as defined below).

 

(c)            Customer/Other Non-Solicitation.   During Restricted Period A,
Executive will not directly or indirectly, in any Capacity, on Executive’s own
behalf or on behalf of any other Person, induce, or attempt to induce, any
Customer (i) to do business with a Competing Business, regardless of whether
Executive initiates contact for such purposes, or (ii) to reduce, cease,
restrict, terminate, or otherwise adversely alter business or business
relationships with any of the Company Parties, regardless of whether Executive
initiates contact for such purposes.

 

16

--------------------------------------------------------------------------------


 

(d)            Executive Non-Solicitation and No-Hire.   During the Employment
Term (except to the extent consistent with performance of the Services) and
otherwise during Restricted Period B (as defined below), Executive will not
directly or indirectly, in any Capacity, on Executive’s own behalf or on behalf
of any other Person, (i) solicit, recruit, persuade, influence, or induce, or
attempt to solicit, recruit, persuade, influence, or induce, any Person employed
or otherwise retained by any of the Company Parties (including any independent
contractor or consultant) to cease or leave their employment, contractual, or
consulting relationship with any Company Party, regardless of whether Executive
initiates contact for such purposes, or (ii) hire, employ, or otherwise attempt
to establish any employment, agency, consulting, independent contractor, or
other business relationship with, any individual who is or was employed or
otherwise retained by any of the Company Parties (including any independent
contractor or consultant) at any time during the Reference Period.

 

8.4            Definitions .   The following definitions are for the purposes of
this Agreement, including without limitation, Section 8 (including subparts).

 

(a)            The term “ Assigned Offices ” means all offices of Company and/or
other Company Parties where Executive worked, was based, was supported, and/or
for which Executive was responsible during the Reference Period.

 

(b)            The term “ Capacity ” means and includes, without limitation,
owning, taking a financial interest in, managing, operating, controlling, being
employed by, being associated or affiliated with, providing services as a
consultant or independent contractor to, or participating in the ownership,
management, operation, or control of;  provided, however , that this definition
does not preclude ownership of less than 5% of the outstanding equity securities
of any publicly reporting company.

 

(c)            The term “ Competing Business ” means the business of providing,
selling, manufacturing, producing, and/or marketing products and/or services
that are the same or substantially similar to the products and/or services that
Company and/or any of its Related Entities provided, sold, manufactured,
produced, and/or marketed during the Reference Period.

 

(d)            The term “ Customer ” means any client, customer, contractor,
sub-contractor, vendor, supplier, dealer, franchisee, licensor, investor, or
other Person in a business relationship with Company (a) for which Executive, or
any employees or contractors working under Executive’s supervision, had any
direct or indirect responsibility during the Employment Term, or (b) about which
Executive learned Confidential Information, or for which Executive had access to
Confidential Information, during the Employment Term.

 

(e)            The term “ Geographic Area ” means the geographic area
encompassed by Executive’s job duties and actual job activities for the Company
Parties during the Reference Period.  The term Geographic Area includes, without
limitation, (i) the counties encompassing the Assigned Offices, and (ii) the
area described in Exhibit 1 to this Agreement.

 

(f)             The term “ Reference Period ” means the lesser of (a) the
Employment Term, or (b) the eighteen (18) months prior to the Termination Date.

 

17

--------------------------------------------------------------------------------


 

(g)            The term “ Restricted Activities ” means work activities and/or
duties that are or include activities or duties that are the same or
substantially similar to Executive’s work activities and/or duties for Company
and/or any of the other Company Parties during the Reference Period.

 

(h)            The term “ Restricted Period A ” means the Employment Term and
the twelve (12) month period commencing on the Termination Date.  Restricted
Period A will be extended by one day for each day that Executive is determined
to be in violation of any restrictive covenant stated in Section 8.3(b) or (c) ,
as determined by a court or arbitrator of competent jurisdiction.

 

(i)             The term “ Restricted Period B ” means the Employment Term and
the eighteen (18) month period commencing on the Termination Date.  Restricted
Period B will be extended by one day for each day that Executive is determined
to be in violation of any restrictive covenant stated in Section 8.3(d) , as
determined by a court or arbitrator of competent jurisdiction.

 

(j)             The term “indirect,” in reference to the Executive’s actions,
includes without limitation, any act by Executive’s spouse, ancestor, lineal
descendant, lineal descendant’s spouse, sibling, or other member of Executive’s
family.

 

8.5            Continuous Application .   The restrictive covenants set forth in
this Agreement will continue in force even in the event of change in Executive’s
job title, position, or duties, unless a new agreement is signed to replace this
Agreement.

 

8.6            Remedies .   Because Executive’s services are unique and
Executive has and will have access to Confidential Information, money damages
would be an inadequate remedy for any breach of this Agreement.  The restrictive
covenants stated in the provisions of Section 8 (including subparts) are without
prejudice to Company’s other rights and causes of action at law.  In the event
of a breach of this Agreement by Executive, Company will be entitled to all
appropriate equitable and legal relief, including, but not limited to:
(i) injunctive or other equitable relief to enforce this Agreement or prevent
conduct in violation of this Agreement, without the necessity of posting bond or
other security (unless otherwise required by applicable law), and
(ii) compensatory relief including damages incurred as a result of the breach. 
Further, without prejudice to any of Company’s rights or remedies stated herein,
in the event of Executive’s breach of any of the covenants stated in Section 8
(including subparts), Company may suspend or terminate payment or other
provision of Severance Benefits, and recover as damages the value of all
Severance Benefits previously paid or otherwise provided.

 

9.              Statements .

 

9.1           Media Nondisclosure .   The Executive agrees that during and after
the Employment Term, except as may be authorized in writing by Company, the
Executive will not directly or indirectly disclose or release to the Media (as
defined below) any information concerning or relating to any aspect of the
Executive’s employment or termination from employment with Company, any
non-public information  related to the business of Company or the other Company
Parties, and/or any aspect of any dispute that is the subject of this Agreement.

 

18

--------------------------------------------------------------------------------


 

For the purposes of this Agreement, the term “ Media ” includes, without
limitation, any news organization, station, publication, show, website, web log
(blog), bulletin board, chat room and/or program (past, present and/or future),
whether published through the means of print, radio, television and/or the
Internet or otherwise, and any member, representative, agent and/or employee of
the same.

 

9.2           Non-Disparagement .   The Executive agrees that during and after
the Employment Term, the Executive will not make any statements, comments or
communications in any form, oral, written or electronic to any Media or any
Customer, which would constitute libel, slander or disparagement of Company or
any other Company Party; provided, however , that the terms of this
Section shall not apply to communications between the Executive and, as
applicable, the Executive’s attorneys or other persons with whom communications
would be subject to a claim of privilege existing under common law, statute or
rule of procedure.  The Executive further agrees that the Executive will not in
any way solicit any such statements, comments or communications from others.

 

10.            Miscellaneous .

 

10.1         Binding Effect .  This Agreement will be binding upon and will
inure to the benefit of the Parties and their respective successors,
representatives, heirs, and permitted assigns, except that Executive’s rights,
benefits, duties, and responsibilities hereunder are of a personal nature and
shall not be assignable in whole or in part by Executive.  Executive
specifically acknowledges that Company shall have the right to assign this
Agreement to Company’s successors or assigns, and hereby consents to such
assignment with the need for further execution of any instrument.

 

10.2         DISPUTES .  SUBJECT TO THE TERMS OF, AND ANY EXCEPTIONS PROVIDED
IN, THIS AGREEMENT, ANY AND ALL DISPUTES (AS DEFINED BELOW) WILL BE RESOLVED
EXCLUSIVELY THROUGH BINDING ARBITRATION.  THE PARTIES HERETO EACH WAIVE THE
RIGHT TO A JURY TRIAL AND EACH WAIVE THE RIGHT TO ADJUDICATE THEIR DISPUTES
OUTSIDE THE ARBITRATION FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT OR REQUIRED BY APPLICABLE LAW.  For the
purposes of this Agreement, “ Disputes ” means any controversy or claim
(including without limitation all claims pursuant to common and statutory law)
between Executive and Company or any other Company Party, including without
limitation, all controversies and claims relating to this Agreement or arising
out of or relating to the subject matter of this Agreement, Executive’s
employment with Company, and/or Executive’s termination or resignation from
employment with Company, regardless of whether the employment termination or
resignation is voluntary, involuntary, for Cause, or not for Cause.  The
consideration for this Agreement includes the Parties’ mutual agreement to
arbitrate their Disputes.  Section 10.2 (including sub-parts) shall be construed
and enforced under the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.

 

(a)            In addition to other remedies available at law, injunctive relief
may be sought in arbitration.  However, as a narrow exception to binding
arbitration under this Agreement, the Executive and Company shall each have the
right to initiate an action in a court of competent jurisdiction in the Agreed
Venue (as defined below) to request injunctive or other

 

19

--------------------------------------------------------------------------------


 

equitable relief regarding the terms of this Agreement.  Evidence adduced in
such a proceeding may be used in arbitration as well.  The following claims are
excluded from binding arbitration under this Agreement:  claims for workers’
compensation benefits or unemployment benefits; claims for replevin; claims
arising under the National Labor Relations Act, 29 U.S.C. §§ 151-169, including
but not limited to 29 U.S.C. § 157; and claims for which a binding arbitration
agreement is invalid as a matter of law.

 

(b)            The arbitration shall be administered by a single local
arbitrator with JAMS in accordance with its then-current applicable rules and
procedures for employment disputes.  If for any reason JAMS cannot serve as the
arbitration administrator, then the American Arbitration Association (AAA) shall
serve as arbitration administrator under all applicable terms of this
Agreement.  Subject to the procedures of the arbitration administrator, the
arbitrator shall render a decision in arbitration strictly in accordance with
applicable law.

 

(c)            The fees charged by the arbitration administrator and/or the
individual arbitrator shall be borne by Company, except for any initial
registration fee, which the Executive and Company shall bear equally. 
Otherwise, subject to the terms of this Section and Section 10.13(c)  the
Executive and Company shall each bear their own costs, expenses, and attorneys’
fees incurred in arbitration.  Executive may but is not required to have the
representation of counsel in arbitration.  Within the arbitrator’s discretion,
the Party that prevails in arbitration may recover its arbitration expenses, its
portion of the fees and costs charged by the arbitration administrator, and the
fees of the arbitrator, as applicable, no matter which Party made the initial
complaint.

 

(d)            Both during and after the entire arbitration process as
contemplated herein, the arbitration itself and information and discovery
disclosed in the arbitration process (“ Arbitration Information ”) shall be
maintained in strictest confidence by the Parties and their counsel and by the
authorized party to whom Arbitration Information is disclosed.  Arbitration
Information may be used, possessed, and disclosed only as allowed in this
Agreement, and only for the purposes of arbitration and related proceedings
pursuant to this Agreement, and for no other purpose whatsoever.  Accordingly,
without limitation, Arbitration Information may not be disclosed:  (1) to any
judicial, governmental, regulatory, administrative, arbitral, corporate, or
other entity not administering arbitration under this Agreement or hearing a
review of the arbitration decision (to the extent such review is allowed by
applicable law); (2) to any member of the general public; or (3) to the Media;
provided, however , that Arbitration Information may be disclosed:  (A) to the
Parties and their respective advisors, consultants and experts (and such
Parties’ authorized employees and agents); (B) to the arbitrator and arbitration
administrator (and their authorized staffs); (C) to fact witnesses reasonably
expected to offer relevant evidence in an arbitration proceeding; (D) as ordered
by or for the purpose of an arbitration appeal to a court of competent
jurisdiction; and (E) to any Person by Company or any of its Related Entities,
to the extent required by law or the rules and regulations of the Securities and
Exchange Commission or any applicable stock exchange.  The arbitrator shall,
upon request, issue all prescriptive orders as may be required to enforce and
maintain this covenant of confidentiality during the course of the arbitration
and after the conclusion of same.

 

10.3         Settlement of Existing Rights .   In exchange for the other terms
of this Agreement, Executive acknowledges and agrees that: (a) Executive’s entry
into this Agreement

 

20

--------------------------------------------------------------------------------


 

is a condition of employment with Company; (b) except as otherwise provided
herein, this Agreement will replace any existing similar or overlapping
agreement between the Parties and thereby act as a novation, if applicable;
(c) in consideration for this Agreement, Executive will be provided with access
to proprietary information, trade secrets, and other Confidential Information to
which Executive has not previously had access; (d) all Work Product developed by
Executive during any past employment with Company, and all goodwill developed
with the Customers and/or other business contacts by Executive during any past
employment with Company is the exclusive property of Company; and (e) all
Company information and/or specialized training accessed, created, received, or
utilized by Executive during any past employment with Company, will be subject
to the restrictions on Confidential Information described in this Agreement, as
applicable, whether previously so agreed or not.

 

10.4         Section 409A Compliance .  If Company or Executive reasonably
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A, Company and Executive shall work together to adopt such
amendments to this Agreement or adopt other policies or procedures (including
amendments, policies and procedures with retroactive effect), or take any other
commercially reasonable actions necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A and/or
to preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (ii) comply with the requirements of
Section 409A.

 

10.5         Headings .  The titles, captions and headings contained in this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect in any way the meaning or interpretation of this
Agreement.

 

21

--------------------------------------------------------------------------------


 

10.6          Notices .

 

(a)            All notices, consents, requests and other communications
hereunder will be in writing and will be sent by hand delivery or by FedEx or
another recognized national overnight courier service as set forth below:

 

If to Company:

 

Heeling Sports Limited

c/o Chief Executive Officer

3200 Belmeade Drive, Suite 100

Carrollton, TX 75006

 

with a copy to:

 

Heelys, Inc.

c/o Chief Executive Officer

3200 Belmeade Drive

Suite 100

Carrollton TX  75006

 

If to Executive:

 

(b)            Notices delivered pursuant to Section 10.6 (including subparts)
will be deemed given:  (i) at the time delivered, if personally delivered; and
(ii) one (1) business day after timely delivery to the courier, if by FedEx or
other overnight courier service.  Any Party may change the address to which
notice is to be sent by written notice to the other Party in accordance with
Section 10.6 .

 

10.7          Counterparts; Fax Signatures .   This Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original, but
all of which together will constitute the same Agreement.  Any signature page of
any such counterpart, or any electronic facsimile thereof, may be attached or
appended to any other counterpart to complete a fully executed counterpart of
this Agreement, and any telecopy or other facsimile transmission of any
signature will be deemed an original and will bind such Party.

 

10.8          Entire Agreement .   This Agreement and all other agreements
specifically incorporated herein are intended by the Parties to be the final and
complete expression of their agreement with respect to the subject matter hereof
and are the complete and exclusive statement of the terms and conditions
thereof, notwithstanding any representations, statements, or agreements to the
contrary heretofore or simultaneously made.  This Agreement may be modified only
by a written instrument signed by each of the Parties.

 

22

--------------------------------------------------------------------------------


 

10.9          Severability .   The unenforceability or invalidity of any
provision of this Agreement will not affect the validity or enforceability of
any remaining provisions hereof, but such remaining provisions will be construed
and interpreted in such a manner as to carry out fully the intent of the Parties
hereto; provided, however , that should any judicial or arbitral authority
interpreting this Agreement deem any provision hereof to be unreasonably broad
in time, territory, scope, or otherwise, it is the intent and desire of the
Parties that such judicial or arbitral authority reduce the breadth of such
provision to the maximum legally allowable parameters rather than deeming such
provision totally unenforceable or invalid.  A determination that any provision
of this Agreement is unenforceable or invalid in one jurisdiction will not
affect the enforceability or validity of such provision in another jurisdiction.

 

10.10       Waiver .   No waiver, termination, or discharge of this Agreement,
or any of the terms or provisions hereof, will be binding upon either Party
unless confirmed in writing.  No waiver by either Party of any term or provision
of this Agreement or of any default hereunder will affect such Party’s right
thereafter to enforce such term or provision or to exercise any right or remedy
in the event of any other default, whether or not similar.

 

10.11       Interpretation .   Should a provision of this Agreement require
judicial or arbitral interpretation, the judicial or arbitral authority
interpreting or construing the Agreement will not apply the assumption that the
terms hereof will be more strictly construed against one Party by reason of the
rule of construction that an instrument is to be construed more strictly against
the Party which itself or through its agents prepared this Agreement, it being
agreed that both Parties and/or their attorneys and other agents have
participated in the preparation of this Agreement equally.

 

10.12       Applicable Law .

 

(a)            Choice of Law .  All questions concerning the construction,
validity, and interpretation of this Agreement will be governed by and construed
in accordance with the domestic laws of the State of Texas without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Texas or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Texas.  Should any provision of this
Agreement, including, without limitation, any provision relating to
compensation, be found to be in violation of any applicable law, rule, or
regulation, the Parties will execute an amendment to this Agreement to bring
such provision into compliance with any such law, rule or regulation, as the
case may be.

 

(b)            EXCLUSIVE VENUE .  THE PARTIES CONSENT AND STIPULATE THAT THE
EXCLUSIVE VENUE OF ANY ARBITRATION PROCEEDING AND OF ANY OTHER PROCEEDING,
INCLUDING ANY COURT PROCEEDING, UNDER THIS AGREEMENT SHALL BE DALLAS COUNTY,
TEXAS (the “ Agreed Venue ”). For this purpose, the Parties also expressly
consent to personal jurisdiction in the Agreed Venue.

 

(c)            Attorneys’ Fees and Costs .  If either party hereto brings any
action in arbitration or in court to enforce any rights hereunder, the
prevailing party shall be entitled to receive from the non-prevailing party in
any such action its costs and reasonable attorneys fees incurred in connection
with such action, including any appeals.

 

23

--------------------------------------------------------------------------------


 

10.13       No Third Party Beneficiaries .   Notwithstanding any other term or
provision of this Agreement, there are no third party beneficiaries to this
Agreement, and none are intended.  No third party has standing to enforce this
Agreement.

 

10.14       Survival .   The terms of this Agreement, to the extent that they
apply post-employment, shall survive the termination of this Agreement
(regardless of the basis for termination), and remain in full force and effect
based on the terms as stated.

 

[Intentionally Blank;  Continue to Signature Page]

 

24

--------------------------------------------------------------------------------


 

THIS AGREEMENT INCLUDES PROVISIONS FOR BINDING ARBITRATION AND RESTRICTIVE
NON-COMPETE COVENANTS.

 

IN WITNESS WHEREOF , the Parties have executed this Agreement to be effective as
of the date first above written.

 

 

“Company”

 

 

 

 

Heeling Sports Limited, a Texas limited partnership

 

 

 

 

By:

Heeling Management Corp.,

 

 

its Sole General Partner

 

 

 

 

 

 

By:

/s/ Gary L. Martin

 

 

Name:

Gary L. Martin

 

 

Title:

Chairman

 

 

 

 

 

 

 

*************************

 

 

 

 

 

 

 

“Executive”

 

 

 

 

Donald K. Carroll

 

 

 

 

By:

/s/ Donald K. Carroll

 

25

--------------------------------------------------------------------------------


 

Exhibit 1

 

Geographic Area

 

Worldwide.

 

--------------------------------------------------------------------------------